Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

         United States Court of Appeals
                       For the First Circuit


No. 03-1433

          EFRAÍN MARTÍNEZ-CLASS; MILAGROS LÓPEZ-LÓPEZ;
              CONJUGAL PARTNERSHIP MARTÍNEZ-LÓPEZ,

                       Plaintiffs, Appellants,

                                      v.

              RANGER AMERICAN ARMORED SERVICES, INC.,
                           A-Z INS. CO.,

                        Defendants, Appellees.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Salvador E. Casellas, U.S. District Judge]


                                   Before

                    Torruella, Selya and Lipez,
                          Circuit Judges.


     Benito Gutiérrez-Díaz, for appellants.
     Howard Pravda, with whom Goldman Antonetti & Córdova, PSC, was
on brief, for appellees.



                              March 18, 2004
          Per Curiam.   After having reviewed the briefs and the

record, we summarily affirm substantially for the reasons stated in

the district court's January 31, 2003 opinion.     Class v. Ranger

American Armored Serv., Inc., 245 F. Supp. 2d 370 (D.P.R. 2003).

          Affirmed.   See Loc. R. 27 (c).




                                -2-